DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Cooper on 8/25/22.
The application has been amended as follows: 
In the Claims:
Cancel claims 3 and 4.
Delete the text of claim 10 and replace with the following:  
- - A film pasting apparatus, comprising: a film sheet positioner configured for positioning a protective film, the protective film comprising a first side and a second side; a device positioner configured for positioning an electronic device; an aligning mechanism configured for aligning the film sheet positioner with the device positioner so as to align a protective film sheet of the protective film with a screen; and a push mechanism configured for pressing from the first side to the second side of the protective film so as to sequentially paste the protective film sheet on the screen correspondingly, wherein the apparatus is configured so that an area where the protective film sheet is pasted with the screen defines a contact boundary proximate to the second side, a connection face is formed by the contact boundary and the second side, a contact angle is formed between the connection face and the screen, and the contact angle gradually decreases along a moving direction of the contact boundary, wherein the push mechanism is configured for moving at a first speed, the contact boundary configured for moving at a second speed, and the first speed being greater than the second speed and wherein the first speed is greater than 2 m/s and the first speed is less than or equal to 3 m/s. - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and remarks filed 7/6/22 the previous rejections set forth in the Office action mailed 4/6/22 are withdrawn.
Known film pasting comprises using a push mechanism moving at a speed of 0.3 to 2.0 cm/sec (3 mm/sec to 20 mm/sec) as evidenced by Hashimoto (JP 2003-311842 and see also the machine translation and including paragraph 0041), at a speed of 50 to 150 mm/s to avoid bubbles and warping as evidenced by Ding (CN 108262941 and see also the machine translation and including page 3) and at a speed of 20 mm/s or more and 50 mm/s or less to suppress bubbles as evidenced by Okamura (JP 2015-057589 and see also the machine translation and including the abstract).
Regarding claims 1 and 5-8, the prior art of record fails to teach or suggest a film pasting method as claimed including wherein, the step of pasting the protective film sheet by pushing and pressing comprises: moving the push mechanism at a first speed and moving the contact boundary at a second speed, and the first speed being greater than the second speed, wherein the first speed is greater than 2 m/s and the first speed is less than or equal to 3 m/s; wherein the step of peeling off a release layer is performed synchronously with the step of pasting the protective film sheet by pushing and pressing.
Regarding claim 10, the prior art of record fails to teach or suggest a film pasting apparatus as claimed including wherein the apparatus is configured so that an area where the protective film sheet is pasted with the screen defines a contact boundary proximate to the second side of the protective film, a connection face is formed by the contact boundary and the second side, a contact angle is formed between the connection face and the screen, and the contact angle gradually decreases along a moving direction of the contact boundary and wherein the push mechanism is configured for moving at a first speed, the contact boundary configured for moving at a second speed, and the first speed being greater than the second speed and wherein the first speed is greater than 2 m/s and the first speed is less than or equal to 3 m/s.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746